 

Exhibit 10.1

 

Supplemental Share Purchase Agreement

 

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN.

 

THE PURCHASE OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.

 

Community Shores Bank Corporation

1030 W. Norton Avenue

Muskegon, Michigan 49441

 

Ladies and Gentlemen:

 

This Supplemental Share Purchase Agreement (this “Letter Agreement”) is entered
into by Community Shores Bank Corporation (“Community Shores” or the “Company”)
and Robert L. Chandonnet (the “Investor”).  

 

Community Shores is conducting a registered securities offering whereby it
distributed at no charge to each of the holders of Common Stock on the record
date for the Rights Offering rights (the “Rights”) to purchase shares of Common
Stock, at a price of $2.55 per share (the “Rights Offering”). The Investor and
Community Shores entered into a Share Purchase and Rights Offering Backstop
Agreement dated October 2, 2015 (the “Backstop Agreement”), pursuant to which
the Investor agreed to serve as a backstop participant to the Rights Offering.

 

In addition to the commitments provided for in the Backstop Agreement, the
Investor desires to purchase, and Community Shores desires to sell up to 431,372
shares of Common Stock (the “Supplemental Shares”) at a price of $2.55 per
share. The offering of the Supplemental Shares is being made without
registration of the Securities under the Securities Act of 1933, as amended (the
"Securities Act"), or any securities law of any state of the United States or of
any other jurisdiction, and is being made only to "accredited investors" (as
defined in Rule 501 of Regulation D under the Securities Act).

 

In consideration of the premises and respective covenants and agreements set
forth in this Letter Agreement and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties agree as follows:

 

 

 

 

1.          Subscription. Subject to the terms and conditions hereof, the
Investor hereby irrevocably subscribes for the Supplemental Shares set forth in
Appendix A hereto for the aggregate purchase price set forth in Appendix A,
which is payable as described in Section 4 hereof. The Investor acknowledges
that the Supplemental Shares will be subject to restrictions on transfer as set
forth in this Letter Agreement.

 

2.          Acknowledgements with regard to the Backstop Agreement. The parties
acknowledge as follows: (i) the Company has received subscriptions in the Rights
Offering for a total of 1,523,821 shares of Common Stock at $2.55 per share for
gross proceeds of approximately $3.89 million; (ii) the Thornapple Commitment
(as defined in the Backstop Agreement) has been terminated; and (iii) the
closing of the Rights Offering remains subject to approval of the Federal
Reserve Board under the Bank Change of Control Act.

 

3.          The Closing. The closing of the purchase and sale of the
Supplemental Shares (the "Closing") shall take place at the offices of Community
Shores Bank Corporation, at 1030 W. Norton Avenue, Muskegon, Michigan, or at
such other location as agreed to by mutual consent of the parties, as soon as
practicable following satisfaction of the conditions set forth in Section 7
below.

 

4.          Payment for Supplemental Shares. Payment for the Supplemental Shares
shall be received by the Company from the Investor by wire transfer of
immediately available funds or other means approved by the Company at or prior
to the Closing, in the amount as set forth in Appendix A hereto. The Company
shall deliver certificates representing the Supplemental Shares to the Investor
at the Closing bearing an appropriate legend referring to the fact that the
Supplemental Shares were sold in reliance upon an exemption from registration
under the Securities Act.

 

5.          Representations and Warranties of the Company. As of the Closing,
the Company represents and warrants that:

 

(a)          The Company is duly formed and validly existing under the laws of
Michigan, with full power and authority to conduct its business as it is
currently being conducted and to own its assets; and has secured any other
authorizations, approvals, permits and orders required by law for the conduct by
the Company of its business as it is currently being conducted.

 

(b)          The Supplemental Shares have been duly authorized and, when issued,
delivered and paid for in the manner set forth in this Letter Agreement, will be
validly issued, fully paid and nonassessable.

 

2 

 

 

6.          Representations and Warranties of the Investor. The Investor hereby
represents and warrants to and covenants with the Company that:

 

(a)          General.

 

(i)          Subject to the approval of the Federal Reserve Board under the Bank
Change of Control Act, the Investor has all requisite authority (and in the case
of an individual, the capacity) to purchase the Supplemental Shares, enter into
this Letter Agreement and to perform all the obligations required to be
performed by the Investor hereunder, and such purchase will not contravene any
law, rule or regulation binding on the Investor or any investment guideline or
restriction applicable to the Investor.

 

(ii)         The Investor is a resident of the state set forth on the signature
page hereto and is not acquiring the Supplemental Shares as a nominee or agent
or otherwise for any other person.

 

(b)          Information Concerning the Company.

 

(i)          The Investor understands and accepts that the purchase of the
Supplemental Shares involves various risks, including the risks outlined in the
Company’s public filings (the “Public Filings”) with the U.S. Securities and
Exchange Commission (the "Commission"). The Investor represents that it is able
to bear any loss associated with an investment in the Supplemental Shares.

 

(ii)         The Investor confirms that it is not relying on any communication
(written or oral) of the Company or any of its affiliates, as investment advice
or as a recommendation to purchase the Supplemental Shares.

 

(iii)        The Investor is familiar with the business and financial condition
and operations of the Company, all as generally described in the Public Filings.
The Investor has had access to such information concerning the Company and the
Supplemental Shares as it deems necessary to enable it to make an informed
investment decision concerning the purchase of the Supplemental Shares.

 

(iv)        The Investor understands that, unless the Investor notifies the
Company in writing to the contrary at or before the Closing, each of the
Investor's representations and warranties contained in this Letter Agreement
will be deemed to have been reaffirmed and confirmed as of the Closing, taking
into account all information received by the Investor.

 

(v)         The Investor understands that no federal or state agency has passed
upon the merits or risks of an investment in the Supplemental Shares or made any
finding or determination concerning the fairness or advisability of this
investment.

 

3 

 

 

(c)          Status of Investor.

 

(i)          The Investor has such knowledge, skill and experience in business,
financial and investment matters that the Investor is capable of evaluating the
merits and risks of an investment in the Supplemental Shares. With the
assistance of the Investor's own professional advisors, to the extent that the
Investor has deemed appropriate, the Investor has made its own legal, tax,
accounting and financial evaluation of the merits and risks of an investment in
the Supplemental Shares and the consequences of this Letter Agreement. The
Investor has considered the suitability of the Supplemental Shares as an
investment in light of its own circumstances and financial condition and the
Investor is able to bear the risks associated with an investment in the
Supplemental Shares and its authority to invest in the Supplemental Shares.

 

(ii)         The Investor is an "accredited investor" as defined in Rule 501(a)
under the Securities Act. The Investor agrees to furnish any additional
information requested by the Company or any of its affiliates to assure
compliance with applicable U.S. federal and state securities laws in connection
with the purchase and sale of the Supplemental Shares. Any information that has
been furnished or that will be furnished by the Investor to evidence its status
as an accredited investor is accurate and complete, and does not contain any
misrepresentation or material omission.

 

(d)          Restrictions on Transfer or Sale of Supplemental Shares. As applies
to the Investor:

 

(i)          The Investor is acquiring the Supplemental Shares solely for the
Investor’s own beneficial account, for investment purposes, and not with a view
to, or for resale in connection with, any distribution of the Supplemental
Shares. The Investor understands that the Supplemental Shares have not been
registered under the Securities Act or any State Securities Laws by reason of
specific exemptions under the provisions thereof which depend in part upon the
investment intent of the Investor and of the other representations made by the
Investor in this Letter Agreement. The Investor understands that the Company is
relying upon the representations and agreements contained in this Letter
Agreement (and any supplemental information) for the purpose of determining
whether this transaction meets the requirements for such exemptions.

 

(ii)         The Investor understands that the Supplemental Shares are
"restricted securities" under applicable federal securities laws and that the
Securities Act and the rules of the Commission provide in substance that the
Investor may dispose of the Securities only pursuant to an effective
registration statement under the Securities Act or an exemption therefrom.

 

4 

 

 

(iii)        The Investor agrees: (A) that the Investor will not sell, assign,
pledge, give, transfer or otherwise dispose of the Supplemental Shares or any
interest therein, or make any offer or attempt to do any of the foregoing,
except pursuant to a registration of the Supplemental Shares under the
Securities Act and all applicable State Securities Laws, or in a transaction
which is exempt from the registration provisions of the Securities Act and all
applicable State Securities Laws; (B) that the certificates representing the
Supplemental Shares will bear a legend making reference to the foregoing
restrictions; and (C) that the Company and its affiliates shall not be required
to give effect to any purported transfer of such Supplemental Shares except upon
compliance with the foregoing restrictions.

 

7.          Conditions to Obligations of the Investor and the Company. The
obligations of the Investor to purchase and pay for the Supplemental Shares
specified in Appendix A and of the Company to sell the Supplemental Shares are
subject to the satisfaction at or prior to the Closing of the following
conditions precedent:

 

(a)          the representations and warranties of the Company contained in
Section 5 hereof and of the Investor contained in Section 6 hereof shall be true
and correct as of the Closing in all respects with the same effect as though
such representations and warranties had been made as of the Closing; and

 

(b)          the conditions precedent to the Investor’s obligations under the
Backstop Agreement shall have been satisfied.

 

8.          Obligations Irrevocable. The obligations of the Investor shall be
irrevocable.

 

9.          Legend. The certificates representing the Supplemental Shares sold
pursuant to this Letter Agreement will be imprinted with a legend in
substantially the following form:

 

"THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS."

 

5 

 

 

10.         Backstop Agreement. The parties hereto hereby acknowledge that:

 

(a)          Notwithstanding Section 5(a) of the Backstop Agreement, Thornapple
(as defined therein) has terminated its agreement to acquire additional equity
securities of the Company;

 

(b)          Notwithstanding Section 6 of the Backstop Agreement, the approval
of the Federal Reserve Board under the Bank Change of Control Act shall be
required before the transactions contemplated by the Backstop Agreement may be
consummated;

 

(c)          The representations and warranties set forth in Sections 8(a) and
8(c) of the Backstop Agreement are expressly qualified by the need to secure the
approval of the Federal Reserve Board under the Bank Change of Control Act; and

 

(d)          Notwithstanding Section 11 of the Backstop Agreement, the Backstop
Party (as defined therein) may assign any of his rights hereunder to any trust
which the Backstop Party may establish for the purpose of holding equity
securities of the Company.

 

11.         Waiver, Amendment. Neither this Letter Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.

 

12.         Assignability. Neither this Letter Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or the Investor without the prior written
consent of the other party; provided, that the Investor may assign any of his
rights hereunder to any trust which the Investor may establish for the purpose
of holding equity securities of the Company.

 

13.         Waiver of Jury Trial. THE INVESTOR IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS LETTER AGREEMENT.

 

14.         Submission to Jurisdiction. With respect to any suit, action or
proceeding relating to any offers, purchases or sales of the Supplemental Shares
by the Investor ("Proceedings"), the Investor irrevocably submits to the
jurisdiction of the federal or state courts located in Grand Rapids, Michigan,
which submission shall be exclusive unless none of such courts has lawful
jurisdiction over such Proceedings.

 

6 

 

 

15.         Governing Law. This Letter Agreement shall be governed by and
construed in accordance with the laws of the State of Michigan.

 

16.         Section and Other Headings. The section and other headings contained
in this Letter Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Letter Agreement.

 

17.         Counterparts. This Letter Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

18.         Notices. All notices and other communications provided for herein
shall be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid to the following addresses (or such other address as either
party shall have specified by notice in writing to the other):

 

If to the Company: 1030 W. Norton Avenue
Muskegon, Michigan
Facsimile: 231-780-1860
Attn:  Heather Brolick, President and CEO
E-mail: hbrolick@communityshores.com     with a copy to: Dickinson Wright PLLC
Facsimile: 734-623-1625
Attn:  Bradley Wyatt
E-mail: bwyatt@dickinsonwright.com     If to the Investor:

1589 Brookwood Dr.
Muskegon, MI 40441
Attention: Robert L. Chandonnet
Facsimile: 231-759-0877

E-mail: nugsand@aol.com

    with a copy to:

Parmenter O’Toole

601 Terrace Street. Muskegon, MI 49440

P.O. Box 786, Muskegon, MI 49443-0786

Facsimile: 231-722-5508
E-mail: gwj@parmenerlaw.com

 



7 

 

 

19.         Binding Effect. The provisions of this Letter Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.

 

20.         Survival. All representations, warranties and covenants contained in
this Letter Agreement shall survive the acceptance of the subscription by the
Company and the Closing.

 

21.         Notification of Changes. The Investor hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to the closing of the
purchase of the Supplemental Shares pursuant to this Letter Agreement which
would cause any representation, warranty, or covenant of the Investor contained
in this Letter Agreement to be false or incorrect.

 

22.         Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

[SIGNATURE PAGE FOLLOWS]

 

8 

 

 

IN WITNESS WHEREOF, the Investor has executed this Letter Agreement this 13th
day of January, 2016.

 

  Very truly yours,       /s/ Robert L. Chandonnet   Name:  Robert L. Chandonnet

 

The foregoing is hereby accepted and agreed

to in all respects by the undersigned:

 

Community Shares Bank Corporation

 

/s/ Heather Brolick   Name:  Heather Brolick   Title:    President and Chief
Executive Officer  

 

9 

 

 

APPENDIX A

 

Consideration To Be Delivered

 



Securities to Be Acquired   Price Per
Share     Aggregate Purchase Price to be
Paid   143,792 shares of common stock   $ 2.55     US$ 366,669.60  



 



10 

 

